Citation Nr: 1624066	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for gout of the right ankle since April 28, 2010.

2.  Entitlement to an initial rating greater than 20 percent for gout of the left ankle since April 28, 2010.

3.  Entitlement to an initial rating greater than 20 percent for gout and osteoarthritis of the left elbow since August 31, 2010.

4.  Entitlement to an initial compensable rating for supination impairment associated with gout and osteoarthritis of the left elbow since August 31, 2010.

5.  Entitlement to an initial rating greater than 10 percent for gout of the right elbow since April 28, 2010.

6.  Entitlement to an initial rating greater than 10 percent for gout of the left knee since April 28, 2010.

7.  Entitlement to an initial rating greater than 10 percent for gout and osteoarthritis of the right knee since April 28, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law
Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

This case was remanded by the Board in February 2013 in order to schedule the Veteran for appropriate VA orthopedic examinations to determine the current nature and severity of his service-connected manifestations of gout disability.  

Pursuant to the Board's Remand instructions, the Veteran was provided with several VA examinations pertaining to his ankles, elbows, and knees in October 2015.  Subsequently, the RO issued a supplemental statement of the case in December 2015.

However, in January 2016, the RO requested that the Veteran be provided with additional VA examinations as part of the development for other claims pending before the RO at that time.  As such, the Veteran was provided with a new series of VA examinations in February 2016, to include examinations pertinent to the gout symptomatology affecting his bilateral ankles, elbows, and knees.  Significantly, the RO did not issue another supplemental statement of the case after receipt of the February 2016 VA examination reports.  See 38 C.F.R. § 20.1304 (2015).  

Crucially, the Veteran did not waive agency of original jurisdiction (AOJ) consideration of this evidence.  Id.  To the contrary, the Veteran's March 2016 Written Brief Presentation indicated that:

If the BVA obtains evidence not previously reflected in the statement of the case (SOC) or the supplemental statement of the case (SSOC), the BVA is required to provide the claimant with notice of the evidence, including evidence from a medical treatise, and of the reliance proposed to be placed on this evidence.  Also, the claimant must be given reasonable opportunity to respond to this evidence, including the opportunity to submit additional evidence in response. See Austin v. Brown, 6 Vet.App. 547 (1994); Thurber v. Brown, 5 Vet. App. 119 (1993).

Thus, the appeal must be remanded to allow for AOJ review of this evidence. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If any benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




